DETAILED ACTION
	This is the initial Office action for non-provisional application 16/472,637 filed June 21, 2019, which is a national stage entry of PCT/US2017/068193 filed December 22, 2017, which claims priority from provisional application 62/438,651 filed December 23, 2016.  Claims 1, 14, 20, 27, and 28 were amended in an amendment filed August 2, 2021; claims 1-28 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed on August 2, 2021 is acknowledged.  The traversal is on the ground(s) that the prior art of Kaiser does not disclose the special technical feature shared by the claims of Group I and Group II as amended.  This is found persuasive and the restriction requirement of June 1, 2021 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the barrier layer” in line 5; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “the barrier layer” will be interpreted as “the barrier material layer” as previously recited in line 3.
Claim 1 recites the limitation “the composite” in line 10; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “the composite” will be interpreted as “the composite wound dressing” as previously recited in line 1.
Claim 1 recites the limitation “the liquid-absorbing layer” in line 10; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “the liquid-absorbing layer” will be interpreted as “the liquid-absorbing material layer” as previously recited in line 5.
Claim 5 recites the limitation “the barrier material”; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation “the barrier material” will be interpreted as “the barrier material layer” as previously recited in claim 1.
Claim 6 recites the limitation “the liquid-absorbing material”; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation “the liquid-absorbing material” will be interpreted as “the liquid-absorbing material layer” as previously recited in claim 1.
Claim 7 recites the limitation “the liquid-impermeable material”; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation “the liquid-impermeable material” will be interpreted as “the liquid-impermeable outer layer” as previously recited in claim 1.
Claims 2-4 and 8-13 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 1.
Claim 14 recites the limitation “the barrier material layer” in line 9; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “the barrier material layer” will be interpreted as “the barrier material” as previously recited in line 4.
Claim 14 recites the limitation “the composite” in line 10; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “the composite” will be interpreted as “the composite wound dressing” as previously recited in line 1.
Claim 14 recites the limitation “the liquid-absorbing layer” in line 11; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “the liquid-absorbing layer” will be interpreted as “the liquid-absorbing material layer” as previously recited in line 5.
Claim 19 recites the limitation “the liquid-absorbing material”; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation “the liquid-absorbing material” will be interpreted as “the liquid-absorbing material layer” as previously recited in claim 14.
Claim 23 recites the limitation “the liquid-absorbing layer”; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation “the liquid-absorbing layer” will be interpreted as “the liquid-absorbing material layer” as previously recited in claim 14.
Claims 15-18, 20-22, and 24-26 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 14.
Claim 27 recites the limitation “the barrier layer” in lines 7-8; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “the barrier layer” will be interpreted as “the barrier material layer” as previously recited in line 5.
Claim 27 recites the limitation “the liquid absorbing layer” in lines 10 and 14; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “the liquid absorbing layer” will be interpreted as “the liquid-absorbing material layer” as previously recited in line 7.
Claim 27 recites the limitation “the liquid-impermeable outer layer” in line 11; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “the liquid-impermeable outer layer” will be interpreted as “the liquid-impermeable material outer layer” as previously recited in line 9.
Claim 27 recites the limitation “the composite” in line 13; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “the composite” will be interpreted as “the composite wound dressing” as previously recited in line 1.
Claim 28 recites the limitation “the barrier layer” in line 6; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “the barrier layer” will be interpreted as “the barrier material layer” as previously recited in line 3.
Claim 28 recites the limitation “the liquid-impermeable outer layer” in line 9; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “the liquid-impermeable outer layer” will be interpreted as “the liquid-impermeable material outer layer” as previously recited in line 7.
Claim 27 recites the limitation “the wound-interfacing material layer” in line 10; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “the wound-interfacing material layer” will be interpreted as “the wound-interfacing layer” as previously recited in line 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 12-18, 21, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cotton (GB 2531345).
Regarding claims 1 and 2, Cotton discloses a composite wound dressing (dressing 1) (Abstract; Fig. 1) comprising:
a wound-interfacing layer (wound contact layer 14) comprising an activated carbon material (activated carbon cloth) (Fig. 1; page 15, lines 1-6);
a barrier material layer (support layer 13) adjacent to a wound-opposing side of the wound-interfacing layer (14) (Fig. 1; page 15, lines 1-6);
a liquid-absorbing material layer (superabsorbent material 12) adjacent to a wound-opposing side of the barrier material layer (13) (Fig. 1; page 15, lines 1-6);
a liquid-impermeable outer layer (backing layer 11) adjacent to a wound-opposing side of the liquid-absorbing material layer (12) (Fig. 1; page 15, lines 1-6); and
a bond (at perimeter 15) substantially bonding a portion of the liquid-impermeable outer layer (11) and the barrier material layer (13) to the wound-interfacing layer (14), the bond forming a sealed pouch (pocket 16) of un-bonded layers of the composite wound dressing (1) and encapsulating the liquid-absorbing material layer (12) (Fig. 1; page 15, lines 15-23).
Regarding claim 3, Cotton discloses that the activated carbon material (14) comprises a woven cloth, non-woven cloth, knitted cloth, activated carbon felt, or combinations thereof (page 4, lines 21-22).
Regarding claim 4, Cotton discloses that the activated carbon material (14) comprises activated carbon particles, activated carbon powder, activated carbon fiber, or combinations thereof (page 1, lines 26-33; page 2, lines 1-5; page 3, lines 24-26; page 4, lines 4-2 & 15-16).
Regarding claim 5, Cotton discloses that the barrier material layer (support layer 13) comprises a nonwoven fabric (page 5, lines 10-12; page 15, line 12).
Regarding claim 8, Cotton further discloses a first adhesive disposed between the wound-interfacing layer (carbon cloth 14) and the barrier material layer (support layer 13) (page 5, lines 20-22).
Regarding claim 12, Cotton discloses that the bond comprises a thermal weld (page 15, lines 15-23).  The term “weld” is defined as “to unite by heating” by the Merriam-Webster online dictionary (https://www.merriam-webster.com/dictionary/weld) such that the when the wound-interfacing layer (carbon cloth 14) and the barrier material layer (support layer 13) are heated and fused together, they form a “thermal weld”.
Regarding claim 13, Cotton discloses that the bond comprises a circumferential seal (bond at perimeter 15) encompassing the sealed pouch (pocket 16) (page 15, lines 15-23).
Regarding claims 14 and 15, Cotton discloses method for producing a composite wound dressing (dressing 1) (Abstract; Fig. 1), the method comprising:
providing a wound-interfacing layer (wound contact layer 14) comprising an activated carbon material (activated carbon cloth) (Fig. 1; page 15, lines 1-6);
applying a barrier material (support layer 13) to a wound-opposing side of the wound-interfacing layer (14) (Fig. 1; page 15, lines 1-6);
applying a liquid-absorbing material layer (superabsorbent material 12) to a wound-opposing side of the barrier material (13) (Fig. 1; page 15, lines 1-6);
applying an outer layer (backing layer 11) comprising a liquid-impermeable material (film) to a wound-opposing side of the liquid-absorbing material layer (12) (Fig. 1; page 15, lines 1-6); and
bonding (at perimeter 15) at least a portion of the outer layer (11) and the barrier material (13) to the wound-interfacing layer (14) to form a sealed pouch (pocket 16) of un-bonded layers of the composite wound dressing (1) and encapsulating the liquid-absorbing material layer (12) (Fig. 1; page 15, lines 15-23).
Regarding claim 16, Cotton discloses that the activated carbon material (14) comprises a woven cloth, non-woven cloth, knitted cloth, activated carbon felt, or combinations thereof (page 4, lines 21-22).
Regarding claim 17, Cotton discloses that the activated carbon material (14) comprises activated carbon particles, activated carbon powder, activated carbon fiber, or combinations thereof (page 1, lines 26-33; page 2, lines 1-5; page 3, lines 24-26; page 4, lines 4-2 & 15-16).
Regarding claim 18, Cotton discloses that the barrier material (support layer 13) comprises a nonwoven fabric (page 5, lines 10-12; page 15, line 12).
Regarding claim 21, Cotton discloses that applying the barrier material (support layer 13) to the wound-interfacing layer (carbon cloth 14) comprises applying a first adhesive (page 5, lines 20-22).
Regarding claim 25, Cotton discloses that the bond comprises a thermal weld (page 15, lines 15-23).  The term “weld” is defined as “to unite by heating” by the Merriam-Webster online dictionary (https://www.merriam-webster.com/dictionary/weld) such that the when the wound-interfacing layer (carbon cloth 14) and the barrier material (support layer 13) are heated and fused together, they form a “thermal weld”.
Regarding claim 26, Cotton discloses that the bonding comprises forming a circumferential seal (bond at perimeter 15) encompassing the sealed pouch (pocket 16) (page 15, lines 15-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton as applied to claims 1 and 14 above.
Cotton discloses the invention and method substantially as claimed, as described above, wherein the liquid-absorbing material layer (superabsorbent material 12) is a superabsorbent material capable of absorbing many times its own mass in water, and wherein a preferred superabsorbent material is a sodium polyacrylate polymer such as that manufactured by Gelok® (page 6, lines 6-8 & 26-30).
Although Cotton fails to expressly teach that the liquid-absorbing material layer has an absorbency of about 75 to about 1,700 grams per square foot, Applicant has also disclosed that a superabsorbent sodium polyacrylate polymer commercially available under the trade name Gelok® is a suitable liquid-absorbing material for the claimed invention [0030].
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to use a liquid-absorbing material layer having an absorbency of about 75 to about 1,700 grams per square foot since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton as applied to claims 1 and 14 above, in view of Qin et al. (US 2007/0135785).
Cotton discloses the invention and method substantially as claimed, as described above, and further teaches that the liquid-impermeable outer layer (backing layer 11) may comprise ay suitable material known in the art (page 10, lines 20-22).
However, Cotton fails to teach that the liquid-impermeable outer layer comprises a polyethylene spunbond fabric.
Qin discloses a polyethylene spunbond fabric suitable as a fluid impermeable backsheet for an absorbent article (¶ 0063-0065).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the liquid-impermeable outer layer of the composite wound dressing taught by Cotton to comprise a polyethylene spunbond fabric as taught by Qin since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton as applied to claims 1, 8, 14, and 21 above, in view of Chen et al. (US 5,865,824).
Cotton discloses the invention and method substantially as claimed, as described above, and further teaches that the first adhesive comprises a web of synthetic fibers (page 5, lines 24-25).
However, Cotton fails to teach that the first adhesive comprises a nonwoven web of a thermoplastic polymer resin.
Chen discloses an absorbent article capable of serving as a wound dressing comprising a first layer (stability layer 6), a second layer (expansion layer 5), and an adhesive (attachment means 7) disposed between the first layer (6) and the second layer (5), wherein the adhesive comprises a nonwoven web of a thermoplastic polymer resin (Fig. 2; column 4, lines 26; column 9, lines 23-25; column 12, lines 51-65).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the first adhesive of the composite wound dressing taught by Cotton to comprise a nonwoven web of a thermoplastic polymer resin as taught by Chen since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 10, 11, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton as applied to claims 1 and 14 above, in view of Zoromski et al. (US 2006/0173434).
Cotton discloses the invention and method substantially as claimed, as described above, but fails to teach a second adhesive disposed between the liquid-absorbing material layer and the liquid-impermeable outer layer, wherein the second adhesive comprises a polyvinylpyrrolidone/vinyl acetate copolymer.
Zoromski discloses an absorbent article suitable for use as a wound dressing comprising an absorbent material layer (interior component 14), a liquid-impermeable outer layer (back sheet 16), and an adhesive (polymer composition 18) disposed between the absorbent material layer (14) and the liquid-impermeable outer layer (16), wherein the adhesive comprises a polyvinylpyrrolidone/vinyl acetate copolymer (Fig. 3; ¶ 0055-0056, 0074-0075, & 0109).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the composite wound dressing taught by Cotton to include a second adhesive disposed between the liquid-absorbing material layer and the liquid-impermeable outer layer as taught by Zoromski for the purpose of securing the liquid-absorbing material layer in place with respect to the liquid-impermeable outer layer.
Further, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the second adhesive of the composite wound dressing taught by the combination of Cotton and Zoromski to comprise a polyvinylpyrrolidone/vinyl acetate copolymer as also taught by Zoromski since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton (GB 2531345) in view of Zoromski et al. (US 2006/0173434).
Regarding claim 27, Cotton discloses method for treating a wound, the method comprising:
contacting a composite wound dressing (dressing 1) with the wound (page 15, lines 25-31), the composite wound dressing comprising:
a wound-interfacing layer (wound contact layer 14) comprising an activated carbon material (activated carbon cloth) (Fig. 1; page 15, lines 1-6);
a barrier material layer (support layer 13) adhered to a wound-opposing side of the wound-interfacing layer (14) with a first adhesive (Fig. 1; page 5, lines 20-22; page 15, lines 1-6);
a liquid-absorbing material layer (superabsorbent material 12) adjacent to a wound-opposing side of the barrier material layer (13) (Fig. 1; page 15, lines 1-6);
a liquid-permeable material outer layer (backing layer 11) adjacent to a wound-opposing side of the liquid-absorbing material layer (12) (Fig. 1; page 15, lines 1-6); and
a bond (at perimeter 15) substantially bonding a portion of the liquid-impermeable material outer layer (11) and the barrier material layer (13) to the wound-interfacing layer (14), the bond forming a circumferentially sealed pouch (pocket 16) of un-bonded layers of the composite wound dressing (1) and encapsulating the liquid-absorbing material layer (12) (Fig. 1; page 15, lines 15-23).
However, Cotton fails to teach that the liquid-impermeable material outer layer is adhered to the liquid-absorbing material layer with a second adhesive.
Zoromski discloses an absorbent article suitable for use as a wound dressing comprising an absorbent material layer (interior component 14) and a liquid-impermeable material outer layer (back sheet 16) adhered to the absorbent material layer (14) with an adhesive (polymer composition 18) (Fig. 3; ¶ 0055-0056, 0074-0075, & 0109).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the composite wound dressing of the method taught by Cotton such that the liquid-impermeable material outer layer is adhered to the liquid-absorbing material layer with a second adhesive as taught by Zoromski for the purpose of securing the liquid-absorbing material layer in place with respect to the liquid-impermeable material outer layer.
Regarding claim 28, Cotton discloses a composite wound dressing (dressing 1) comprising:
a wound-interfacing layer (wound contact layer 14) comprising an activated carbon material (activated carbon cloth) (Fig. 1; page 15, lines 1-6);
a barrier material layer (support layer 13) adhered to a wound-opposing side of the wound-interfacing layer (14) with a first adhesive (Fig. 1; page 5, lines 20-22; page 15, lines 1-6);
a liquid-absorbing material layer (superabsorbent material 12) comprising a liquid-absorbing pad adjacent to a wound-opposing side of the barrier material layer (13) (Fig. 1; page 15, lines 1-6);
a liquid-permeable material outer layer (backing layer 11) adjacent to a wound-opposing side of the liquid-absorbing material layer (12) (Fig. 1; page 15, lines 1-6); and
a bond (at perimeter 15) substantially bonding a portion of the liquid-impermeable material outer layer (11) and the barrier material layer (13) to the wound-interfacing layer (14), the bond forming a circumferentially sealed pouch (pocket 16) encapsulating the liquid-absorbing material layer (12) (Fig. 1; page 15, lines 15-23).
However, Cotton fails to teach that the liquid-impermeable material outer layer is adhered to the liquid-absorbing material layer with a second adhesive.
Zoromski discloses an absorbent article suitable for use as a wound dressing comprising an absorbent material layer (interior component 14) and a liquid-impermeable material outer layer (back sheet 16) adhered to the absorbent material layer (14) with an adhesive (polymer composition 18) (Fig. 3; ¶ 0055-0056, 0074-0075, & 0109).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the composite wound dressing of the method taught by Cotton such that the liquid-impermeable material outer layer is adhered to the liquid-absorbing material layer with a second adhesive as taught by Zoromski for the purpose of securing the liquid-absorbing material layer in place with respect to the liquid-impermeable material outer layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/31/2022